      Case 8:20-bk-11507-ES       Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                 Desc
                                   Main Document    Page 1 of 47


           Ira D. Kharasch (CA Bar No. 109084)
           John W. Lucas (CA Bar No. 271038)
       2   Jason H. Rosell (CA Bar No. 269126)
           Victoria A. Newmark (CA Bar No. 183581)
       3   PACHULSKI STANG ZIEHL & JONES LLP
           10100 Santa Monica Blvd., 13th Floor
       4   Los Angeles, California 90067
           Telephone: (310) 277-6910
       5   Facsimile: (310) 201-0760
           E-mail: ikharasch@pszjlaw.com
       6            j lucas@pszj law.com
                    j rosell@pszj law.com
       7            vnewmark@pszj law.com

       8   Counsel to Debtors and Debtors in Possession

       9                             UNITED STATES BANKRUPTCY COURT

      10                              CENTRAL DISTRICT OF CALIFORNIA

      11                                       SANTA ANA DIVISION
""
      12   In re:                                             Case No. 8:20-bk-11507-ES
all   13   HYTERA COMMUNICATIONS AMERICA                      Chapter 11
           (WEST), INC., et al.,
      14                                                      Jointly Administered With Case Nos.:
                               Debtors and Debtors-in         8:20-BK-11508-ES and 8:20-BK-11509-ES
"'    15                       Possession.
                                                              NOTICE OF DEBTORS' APPLICATION
      16   Affects:                                           FOR AN ORDER PURSUANT TO 11 U.S.C. §
""                                                            363 APPROVING THE ENGAGEMENT
      17   � All Debtors                                      CONTRACT OF DAVID STAPLETON AS
                                                              CHIEF RESTRUCTURING OFFICER OF
      18   0   HYTERA COMMUNICATIONS                          THE DEBTORS AND STAPLETON GROUP
                                                              TO ASSIST THE CRO AND RELATED
      19       AMERICA (WEST), INC., ONLY                     RELIEF

      20   0   HYTERA AMERICA INCORPORATED,                   [No Hearing Required Unless Requested Per
               ONLY                                           L.B.R. 2014-l(b)]
      21
      22
           0   HYT NORTH AMERICA, INC., ONLY

      23
      24   TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE,
           THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, THE OFFICE OF THE
      25   UNITED STATES TRUSTEE, PARTIES ENTITLED TO NOTICE PURSUANT TO F.R.B.P.
           2002(i):
      26
      27            PLEASE TAKE NOTICE that, on the date hereof, the above-captioned debtors and debtors

      28   in possession (collectively, the "Debtors") filed the Debtors' Application for an Order Pursuant to 11


           DOCS_LA:335013.2
       Case 8:20-bk-11507-ES        Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                Desc
                                     Main Document    Page 2 of 47


        1   US.C. § 363 Approving the Engagement Contract of Stapleton Group to Provide David Stapleton as

        2   Chief Restructuring Officer of the Debtors and to Assist the CRO and Related Relief (the

        3   "Application").

        4           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 2014-l(b)(3)(E), any

        5   response or objection to the Application must be filed with the Clerk of the United States Bankruptcy

        6   Court for the Central District of California, Santa Ana Division (the "Bankruptcy Court") on or before

        7   January 26, 2021.

        8           PLEASE TAKE FURTHER NOTICE that, at the same time, you must also serve a copy o

        9   the response or objection upon: (i) attorneys for the Debtors: Pachulski Stang Ziehl & Jones LLP,

       10   10100 Santa Monica Boulevard, 131h Floor, Los Angeles, California 90067-4100, Attention: Ira D.

       11   Kharasch (ikharasch@pszjlaw.com) and John W. Lucas (ilucas@pszjlaw.com) and (ii) the U.S.
...l
...l
"'     12   Trustee, 411 West Fourth Street, Suite 9041, Santa Ana, California 92701, and shall be filed with the
z

       13   Bankruptcy Court.
"'
       14           PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND TN
z
       15   ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF DEMANDED

       16   BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

       17           PLEASE TAKE FURTHER NOTICE that if a timely objection is filed, that a hearing will

       18   be scheduled and the Debtors will provide separate notice therefor.

       19
            Dated: January 13, 202 I                     PACHULSKI STANG ZIEHL & JONES LLP
       20

       21                                                By   Isl John W. Lucas
                                                              Ira D. Kharasch (CA Bar No. 109084)
       22                                                     John W. Lucas (CA Bar No. 271038)
                                                              Jason H. Rosell (CA Bar No. 269126)
       23                                                     Victoria A. Newmark (CA Bar No. 183581)
       24                                                     Counsel to the Debtors and
                                                              Debtors in Possession
       25

       26
       27
       28

                                                              2
            DOCS_LA:335013.2
        Case 8:20-bk-11507-ES      Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18               Desc
                                    Main Document    Page 3 of 47


         1   Ira D. Kharasch (CA Bar No. 109084)
             John W. Lucas (CA Bar No. 271038)
         2   Jason H. Rosell (CA Bar No. 269126)
             Victoria A. Newmark (CA Bar No. 183581)
         3   PACHOLSKI STANG ZIEHL & JONES LLP
             10100 Santa Monica Blvd., 13th Floor
         4   Los Angeles, California 90067
             Telephone: (310) 277-6910
         5   Facsimile: (310) 201-0760
             E-mail: ikharasch@pszjlaw.com
         6            jlucas@pszjlaw.com
                      jrosell@pszjlaw.com
         7            vnewmark@pszjlaw.com

         8   Counsel to Debtors and Debtors in Possession

         9                            UNITED STATES BANKRUPTCY COURT

        1o                             CENTRAL DISTRICT OF CALIFORNIA

        11                                      SANTA ANA DIVISION
p.,
....l

             In re:                                             Case No. 8:20-bk-11507-ES
....l
 "'
 "'     12
 z
....,
 0

de:!    13   HYTERA COMMUNICATIONS AMERICA                      Chapter 11
             (WEST), INC., et al.,
 .J
 :i::

N
 0      14                                                      Jointly Administered With Case Nos.:
 z
 <
 ....
                                Debtors and Debtors-in          8:20-BK-11508-ES and 8:20-BK-11509-ES
<JJ

 ;;;
        15                      Possession.
 "'
 .J                                                             DEBTORS' APPLICATION FOR ENTRY OF
 ::,
 :i::
        16   Affects:                                           ORDER PURSUANT TO SECTION 363 OF
                                                                THE BANKRUPTCY CODE APPROVING
 u
 <
p.,


        17   r:gJ All Debtors                                   THE ENGAGEMENT CONTRACT OF
                                                                DAVID STAPLETON AS CHIEF
        18   0   HYTERA COMMUNICATIONS
                                                                RESTRUCTURING OFFICER OF THE
                                                                DEBTORS AND STAPLETON GROUP TO
        19       AMERICA (WEST), INC., ONLY                     ASSIST THE CRO AND RELATED RELIEF

        20   0   HYTERA AMERICA INCORPORATED,                   [No Hearing Required Unless Requested Per
                 ONLY                                           L.B.R. 2014-l(b)]
        21
        22
             0   HYT NORTH AMERICA, INC., ONLY

        23
        24
        25

        26

        27
        28

                                                            3
             DOCS_LA:335013.2
         Case 8:20-bk-11507-ES        Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                   Desc
                                       Main Document    Page 4 of 47


          1            Hytera Communications America (West), Inc.            ("Hytera West"), Hytera America

          2   Incorporated ("Hytera East"), and HYT America, Inc. ("HYT"), the above-captioned debtors and

          3   debtors in possession (the "Debtors"), hereby file this Application (the "Application") for entry of an

          4   order approving the letter agreement dated January 12, 202 l (the "Engagement Contract"), annexed

          5   hereto as Exhibit A, by and between the Debtors and Stapleton Group ("SG", or the "Firm"), nunc

          6   pro tune to January 12, 2021 (the "Engagement Date"). Pursuant to the Engagement Contract,

          7   David Stapleton ("Mr. Stapleton") will serve as Chief Restructuring Officer ("CRO") to the Debtors
          8   and sole director of HYT, and additional individuals (the "Additional Personnel ') will provide other

          9   services to the Debtors in support of the CRO. In support of this Application, the Debtors submit the

         10   Declaration of David Stapleton (the "Stapleton Declaration") annexed hereto as Exhibit B, and

         11   further respectfully represents as follows:
..-l

                                                                I.
..-l
"'       12
<kl •
..J _j
         13                                        STATEMENT OF FACTS
��
N�       14
z< 0�
C) �          A.      Jurisdiction and Venue
... �
en<
         15           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a
"'
..J

         16   core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this chapter 11 case is proper pursuant

         17   to 28 U.S.C. §§ 1408 and 1409.

         18   B.      General Background
         19           On May 26, 2020 (the "Petition Date"), the Debtors filed voluntary petitions for relief under
         20   chapter 11 of Title 11 of the United States Code (the "Bankruptcv Code"). The Debtors continue to

         21   operate and manage their affairs as debtors in possession pursuant to sections l 107(a) and 1108 of
         22   the Bankruptcy Code. On June 15, 2020, the Office of the United States Trustee appointed an

         23   Official Committee of Unsecured Creditors (the "Committee"). No request has been made for the

         24   appointment of a trustee or an examiner in these chapter 11 cases.

         25           The Debtors previously served American customers and markets through the distribution of

         26   products developed by Hytera Communications Corp., Ltd. ("Hytera China"), which is not a debtor

         27   and is a public company listed on the Shenzhen Stock Exchange. Hytera China is a leading global

         28


              DOCS_LA:335013 2
       Case 8:20-bk-11507-ES           Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                              Desc
                                        Main Document    Page 5 of 47


        1   provider of innovative land mobile radio communications solutions that improve organizational
        2   efficiency and make the world safer.
        3            On December 23, 2020, the Court entered an order approving, among other relief, the sale
        4   (the "Sale") of certain of the assets of the Debtors to Hytera US Inc. (the "Purchaser") [Docket No.

        5   375]. It is anticipated that that transaction will shortly close after the filing of this Application.

        6   Pursuant to that certain Transition Services Agreement (the "TSA") entered into by the Debtors and
        7   the Purchaser in connection with the Sale, the Debtors are providing certain transition services to

        8   Purchaser post-closing of the Sale including, inter alia, assistance with the transfer of data included

        9   in certain of the purchased assets to Purchaser, transitioning to Purchaser the use and operation of
       10   certain purchased assets consisting of information technology systems and related software, as well

       11   as access to certain information needed to enable Buyer to pay salary and administer benefits to
..-l
..-l
"'z    12   Purchaser's employees (the "Transition Services").
       13                                                            II.
"'
       14                                               RELIEF REQUESTED
z
       15           By this Application, the Debtors request the entry of an order, pursuant to sections l 05 and

       16   363 of the Bankruptcy Code, approving the Engagement Contract attached hereto as Exhibit A to

       17   the declaration of Mr. Stapleton in support of the Application. A copy of the Stapleton Declaration

       18   is annexed hereto as Exhibit B. Pursuant to the Engagement Contract, Mr. Stapleton will serve as
       19   CRO to the Debtors and sole director of HYT, and the Additional Personnel will perform other

       20   services under the Engagement Contract.'

       21           The Debtors' relief requested herein is necessary to the successful administration of these
       22   bankruptcy cases. The Debtors are seeking to retain the CRO and SG to provide management

       23   services through the resolution of their chapter 11 cases. Further, any delay of the CRO's and SG's

       24   services could cause irreparable harm to the Debtors' estates, as all of the Debtors' employees are

       25

       26
                Upon the closing of the Sale, Craig Barbarosh, the independent director of Hytera East and Hytera West, will be the
       27       sole director of Hytera East and Hytera West. Pursuant to the Second Amended and Restated Independent Director
                Service Agreement by and among Mr. Barbarosh, Hytera East, and Hytera West, Mr. Barbarosh is expected to
       28       remain the sole director of Hytera East and Hytera West until thirty (30) days after the closing of the sale of the
                Debtors' inventory (accused and non-accused inventory).
                                                                      5
            DOCS_LA 335013,2
      Case 8:20-bk-11507-ES         Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                  Desc
                                     Main Document    Page 6 of 47


       1   being transferred to the Purchaser upon the closing of the Sale and the Debtors will not have any

       2   remaining employees.

       3            Mr. Stapleton and SG will, among other things, assist management in developing and

       4   negotiating a chapter 11 plan, prepare a liquidation analysis, perform claims analysis and
       5   reconciliation, manage the performance of the Transition Services, in each case, pursuant to the

       6   terms of the Engagement Contract. Without such services, it would be difficult, if not impossible,

       7   for the Debtors to complete the process of winding down the Debtors operations and administering

       8   the estates. A proposed form of order approving the Application is annexed hereto as Exhibit C.

       9                                                     III.
      10                                           QUALIFICATIONS

      11   A.      OuaJifications of David Stapleton as Chief Restructuring Officer
�
"'    12           Mr. Stapleton is a principal with SG. Mr. Stapleton is well-suited to provide the restructuring
z

..J
      13   services required by the Debtors.      Mr. Stapleton helps operationally and financially distressed

      14   organizations in both out-of-court workouts and chapter 11 reorganizations. Mr. Stapleton has been
z
      15   instrumental in a number of prominent restructurings, assuming various senior executive and
"'
..J

      16   advisory rolls on an interim basis including:
�
      17           •   Interim chief executive officer / chief restructuring officer for a national distributor of
                       bedding plants, shrubs, and ornamental plants with $100 million in sales
      18
                   •    Interim chief executive officer and receiver for energy service provider with offices in
      19                Pennsylvania, Texas and California and extensive fleet of service vehicles and FF&E
      20           •   Receiver and interim chief executive officer for multimillion dollar family business with
                       three divisions
      21
                   •   Managed dairies and agricultural matters through receivership
      22
                   •   Liquidating trustee in a chapter 11 bankruptcy for multiple broadcast television stations
      23
                   •   Plan administrator to manage chapter 11 bankruptcy plan for estate with real property -
      24               including office, retail, industrial and condominium developments - in excess of $175
                       million
      25
           B.      Qualifications of SG and Scope of Services of SG and CRO
      26
                   The Debtors are familiar with the professional standing and reputation of SG. The Debtors
      27
           understand that SG has a wealth of experience in providing advisory services in restructurings and
      28


           DOCS_LA:335013.2
       Case 8:20-bk-11507-ES         Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                      Main Document    Page 7 of 47


        1   reorganizations and enjoys an excellent reputation for services its professionals have rendered on

        2   behalf of debtors and creditors throughout the United States.

        3           The Debtors have determined that obtaining the services of a CRO and other personnel with

        4   chapter 11 experience will substantially enhance their ability to (a) meet their administrative

        5   obligations in these bankruptcy cases and (b) preserve and maximize the value of the estates pending

        6   the wind down and exit from these cases. As such, the Debtors seek to utilize SG personnel pursuant

        7   to the Engagement Contract and Mr. Stapleton of SG as CRO, subject to the Court granting this

        8   Application.

        9           The Debtors believe that SG is well-qualified and able to advise them in a cost-effective,

       10   efficient and timely manner.      The Debtors have been advised by SG that it will endeavor to

       11   coordinate with the other professionals retained in these bankruptcy cases to eliminate unnecessary

"'"'
z
       12   duplication or overlap of work. Therefore, the Debtors submit that the retention and employment of

       13   SG is in the best interests of their estates, creditors and other stakeholders in these bankruptcy cases.
"'
       14                                                      IV.
z
<
       15                                     SERVICES TO BE PROVIDED
"'

<
       16           By this Application, the Debtors seek an order authorizing the employment of SG to provide
       17   the CRO services as described in the Engagement Contract (the "CRO Services") including, but not
       18   limited to the following:
       19
                    •   Develop a chapter 11 plan of liquidation;
       20
                    •   Create a liquidation analysis;
       21
                    •   Oversee cash management and disbursements, provide Monthly Operating
       22               Reports (MORs), regular financial reports and manage preparation of tax returns;
       23
                    •   Assist Imperial Capital with operational logistics as requested, including the sale
       24               of inventory;

       25           •   Claims reconciliation (administrative and priority claims for plan confirmation
                        purposes);
       26
                    •   Communicate with creditors as requested by the Debtors;
       27
       28

            DOCS_LA:335013.2
     Case 8:20-bk-11507-ES         Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                   Desc
                                    Main Document    Page 8 of 47


      1            •   Management of services to be provided by the Debtors under the Transition
                       Services Agreement (e.g., oversee payroll processing, transfer of human resource
      2                services, transfer of assets, etc.);
      3
                  •    Assist legal counsel in the Debtors' chapter 11 bankruptcy cases; and
      4
                  •    Provide other services to the Debtors, as needed.
      5

      6           Additionally, as sole director of HYT, Mr. Stapleton shall perform such duties as shall be

      7   usual and customary for directors overseeing a holding company in a chapter 11 bankruptcy case

      8   (the "Director Services" and, together with the CRO Services, the '·Services") and shall also perform

      9   those duties and fulfill those obligations as set forth in this Engagement Contract. For the avoidance

     10   of doubt, HYT is a holding company, whose only assets are its ownership interests in Hytera East

     11   and Hytera West. Accordingly, time expended providing Director Services is expected to be

"'   12   minimal.

     13           The Debtors agree that SG will provide Mr. Stapleton to serve in the capacity of CRO under
"'
     14   the protection of chapter 11 of the U.S. Bankruptcy Code. In this capacity, Mr. Stapleton will:

     15           •    Work on a collaborative basis with senior executives of the Debtors, coordinate
                       the restructuring efforts of the Debtors, subject to the reporting structure above,
     16                including the identification, development, and implementation of strategies
                       related to the Debtors' debt obligations, business plan and other related matters;
     17                and,
                  •    In consultation with the Debtors' senior executives, coordinate and manage the
     18                Services as discussed above and the SG professional staff on the engagement.
     19
                  To address and handle the above responsibilities on behalf of the Debtors, the CRO will be
     20
          assisted by Additional Personnel provided through SG at various levels. All such Additional
     21
          Personnel will be provided under and subject to the terms in the Engagement Contract.
     22
                  The Debtors will indemnify those persons serving as corporate officers pursuant to the terms
     23
          of the Engagement Contact. Accordingly, as part of this Application, the Debtors request that the
     24
          Court approve the indemnification provisions as set forth therein as modified by the proposed order.
     25
                  Notwithstanding any provisions of the Engagement Contract to the contrary, consistent with
     26
          the "Jay Alix Protocol" implemented by the Office of the United States Trustee, Mr. Stapleton and
     27
          SG agree that:
     28

                                                             8
          oocs_LA:33so13 2
      Case 8:20-bk-11507-ES          Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                  Desc
                                      Main Document    Page 9 of 47


       1                      (a)   In the event the Debtors seek to have any of the Additional Personnel assume
                                    executive officer positions other than Mr. Stapleton, or to materially change
       2                            the terms of the engagement by modifying the functions of the executive
                                    officer personnel, a motion to modify the employment as such will be filed.
       3
                              (b)   Except for the appointment of Mr. Stapleton to the board of HYT as set forth
       4                            herein, subject to this Court's approval, no principal, employee, or
                                    independent contractor of SG and its affiliates will serve as a director of the
       5                            Debtors during the pendency of the Debtors' chapter 11 cases.

       6                      (c)   For a period of three (3) years after the conclusion of the engagement, neither
                                    SG nor any of its affiliates will make any investments in the Debtors.
       7
       8                                                      V.

       9                                   PROFESSIONAL COMPENSATION

      10           The Debtors and SG have agreed to the proposed compensation and payment structure

      11   summarized below and set forth in detail in the Engagement Contract (the "Fee Structure"):
p..



"'    12           (a) Fees in connection with this engagement will be based upon the time incurred providing
z
                       the Services, multiplied by the applicable hourly rates summarized as follows:
      13
"'                                  Personnel Level                         Rate Per Hour
      14                            CRO/Principal                             $425
z
                                    Managing Director                         $375
      15                            Director/ Financial Advisory              $350
                                    Senior Financial Analyst                  $295
      16                            Controller                                $275
                                    Jr. Analyst                               $225
p..


      17                            Paralegal / Clerical                      $100
      18           SG's fees for Director Services will be invoiced together for its fees for the CRO Services.
      19   For the avoidance of doubt, SG shall be compensated for Director Services at the hourly rate for the
      20   Director ($425/hour).
      21           In addition to the hourly rates set forth above, the Debtors shall reimburse SG and the CRO
      22   respectively for all reasonable out-of-pocket expenses incurred in connection with this engagement
      23   such as travel, lodging, telephone and facsimile charges.
      24           SG shall file with the Court, with copies to the United States Trustee and all official
      25   committees, a monthly report of staffing on the engagement for the previous month. Such report
      26   shall include the names and functions filled of the individuals assigned. All staffing shall be subject
      27   to review by the Court in the event an objection is filed.
      28


           DOCS_LA:335013.2
       Case 8:20-bk-11507-ES        Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                     Main Document    Page 10 of 47


                     SG shall file with the Court (and serve copies on the United States Trustee and any official

        2   committees appointed in this case contemporaneously with such filing) reports of compensation

        3   earned and expenses incurred on at least a monthly basis. Such reports shall contain summary charts

        4   which describe services provided, identify the compensation earned by each executive officer and

        5   employee provided, and itemize the expenses incurred. Time records for the CRO and all Additional

        6   Personnel shall (i) be appended to the reports, (ii) contain detailed time entries describing the task(s)

        7   performed, and (iii) be organized by project category. When SG personnel are providing services at

        8   an hourly rate, such personnel shall record their time entries in increments of no greater than one­

        9   half hour (.5). All compensation shall be subject to review by the Court in the event an objection is

       10   filed. The first monthly report will be submitted fifteen (15) days from the end of the first calendar

       11   month after the Engagement Date and will cover the period to and including the last day of the first
""
..-l
..-l
"'z    12   month after the Engagement Date. This procedure will continue at monthly intervals thereafter.

       13   Because the CRO and SG are not being employed as a professional under section 327 of the
"'
       14   Bankruptcy Code, they will not be submitting regular fee applications pursuant to sections 330 and
z
       15   33 l of the Bankruptcy Code. The CRO and SG will, however, submit the reports described above.

       16                                                     VI.
""
       17                              GENERAL DISINTERESTEDNESS OF SG

       18            Although the Debtors do not propose to retain the CRO and SG under section 327 of the

       19   Bankruptcy Code, SG has nonetheless performed a computerized conflict check and, to the best of

       20   its knowledge and except to the extent disclosed in the Stapleton Declaration, does not hold any

       21   interest adverse to the interests of the Debtors' estates. Furthermore, by the Stapleton Declaration,

       22   Mr. Stapleton provides full and complete disclosure to demonstrate that SG satisfies all requirements

       23   that would be imposed by the Bankruptcy Code and Bankruptcy Rules for employment in these

       24   cases.

       25            SG has agreed not to share with any person or entity any compensation received by it in the

       26   Debtors' cases with any non-affiliated entity. Neither SG, nor any of its principals, employees,
       27   agents or affiliates has any connection with the Debtors, their significant creditors, the United States

       28

                                                              10
            DOCS_LA:335013,2
       Case 8:20-bk-11507-ES        Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                       Desc
                                     Main Document    Page 11 of 47


        1   Trustee or any other significant party with an actual or potential interest in these bankruptcy cases or

        2   their respective attorneys or accountants, except as set forth in the Stapleton Declaration.

        3           From time to time, SG has provided services, and likely will continue to provide services, to

        4   certain creditors of the Debtors and various other parties adverse to the Debtors in matters unrelated
        5   to these bankruptcy cases.

        6             These unrelated matters involve numerous attorneys, financial advisors, and creditors, some

        7   of whom may be claimants or parties with actual or potential interests in these bankruptcy cases or

        8   may represent such parties.

        9           Additionally, in the ordinary course of its business, SG may engage counsel or other

       10   professionals in unrelated matters who now represent, or who may in the future represent, creditors,

       11   or other interested parties in these bankruptcy cases.
...l
...l
"'
;,:
       12           The Debtors maintain business relationships with numerous shareholders, lenders, creditors

       13   and other parties. SG may have advisory or other commercial or professional relationships with
"'
       14   such entities or persons unrelated to the Debtors or their business affairs. No such relationships are
;,:
<
       15   related to these bankruptcy cases.

<
       16           Because the Debtors are a large enterprise with numerous creditors and other relationships,

       17   SG is unable to state with certainty that every client relationship or other connection has been

       18   disclosed. In this regard, if SG discovers additional information that requires disclosure, SG will file

       19   a supplemental disclosure with the Court.

       20           SG has not been retained to assist any entity or person other than the Debtors on matters

       21   relating to, or in connection with, these bankruptcy cases. If this Court approves the Application, SG
       22   will not accept any engagement or perform any services for any entity or person other than the

       23   Debtors in these bankruptcy cases. SG will, however, continue to provide professional services to,

       24   and engage in commercial or professional relationships with, entities or persons that may be

       25   creditors of the Debtors or parties in interest in these bankruptcy cases, provided, however, that such

       26   services do not relate to, or have any direct connection with, these bankruptcy cases.

       27           The Debtors does not owe SG any amount for services performed or expenses incurred prior

       28   to the Petition Date and thus SG is not a prepetition creditor of the Debtors.

                                                               11
            DOCS_LA:335013.2
       Case 8:20-bk-11507-ES         Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                   Desc
                                      Main Document    Page 12 of 47


                     Accordingly, to the extent relevant, the Debtors believe that SG is a "disinterested person" as
        2   defined in section I 01(14) of the Bankruptcy Code.
        3                                                     VII.

        4                 INDEMNIFICATION AND LIABILITY LIMITATION PROVISIONS
        5            The Engagement Contract contains standard indemnification and limitation of liability
        6   language with respect to SG's services. Notwithstanding any provisions of the Engagement Contract
        7   to the contrary, in accordance with the J. Alix Protocol, SG has agreed otherwise, as set forth below.

        8            With respect to Mr. Stapleton in his capacity as CRO, the Debtors shall indemnify the CRO

        9   on the same terms as provided to the Debtors' directors under the Debtors' by-laws and applicable
       10   state law.

       11           With respect to the Additional Personnel, the Debtors shall have no obligation to indemnify
..-l


            SG or to provide contribution or reimbursement to SG for any claim or expense that is either (a)
..-l
       12
z
       13   judicially determined to have resulted primarily from the willful misconduct, gross negligence, bad

       14   faith or self-dealing of SG; or (b) settled prior to a judicial determination as to SG's willful
z
       15   misconduct, gross negligence, bad faith or self-dealing but determined by the Court, after notice and

       16   a hearing, to be a claim or expense for which SG should not receive indemnity, contribution or
       17   reimbursement under the terms of the Engagement Contract.

       18           If SG believes that it is entitled to the payment of any amounts by the Debtors on account of
       19   the Debtors' indemnification with respect to the Additional Personnel, including without limitation
       20   the advancement of defense costs, before the earlier of (a) the entry of an order confirming a chapter

       21   11 plan in these bankruptcy cases (that order having become a final order no longer subject to
       22   appeal) and (b) the entry of an order closing, dismissing or converting these chapter 11 cases, SG

       23   must file an application to this Court seeking such payment, and the Debtors may not pay any such
       24   amounts to SG before the entry of an order by this Court approving the payment; provided, however,

       25   that the foregoing is intended only to specify the period of time during which the Court shall have
       26   jurisdiction over any request for indemnification by SG, and is not a provision limiting the duration
       27   of the Debtors' obligation to indemnify SG.
       28

                                                              12
            DOCS_LA:335013.2
     Case 8:20-bk-11507-ES            Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                               Desc
                                       Main Document    Page 13 of 47


      1            Finally, notwithstanding any provisions of the Engagement Contract to the contrary, SG has

      2   agreed not to raise or assert any defense based upon jurisdiction, venue, abstention or otherwise to

      3   the jurisdiction and venue ofthis Court to hear or determine any controversy or claims with respect

      4   to, in connection with, arising out of, or in any way related to SG's services performed during these

      5   bankruptcy cases.

      6                                                            VIII.
      7                                                  BASIS FOR RELIEF
      8            Section 363 of the Bankruptcy Code provides, in relevant part, that a debtor in possession

      9   "after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

     10   property ofthe estate." 11 U.S.C. § 363(b). Under applicable case law in this and other circuits, ifa

     11   debtor's proposed use of its assets pursuant to section 363(b) of the Bankruptcy Code represents a

"'   12   reasonable business judgment on part of the debtor, such use should be approved. See e.g., Myers v.

     13   Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing Fulton State Bank v. Schipper (In re
"'
     14   Schipper), 933 F.3d 513, 515 (7 th Cir. 1991)); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390

     15   (6th Cir. 1986); Comm. Of Equity Sec. Holders v. Lionel Corp. (In re Lionel), 722 F.2d 1063, 1070

     16   (2d Cir. 1983); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (Bankr. D. Del. 1999); In

     17   re Delaware & Hudson R.R. Co., 124 B.R. 169, 176 (Bankr. D. Del. 1991) (courts have applied the

     18   "sound business purpose" test to evaluate motions brought pursuant to section 363(b)); In re

     19   Integrated Resources, Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van

     20   Gorkom, 488 A.2d 858, 872 (Del. 1985)) ("[T]he business judgment rule is a 'presumption that in

     21   making a business decision the directors of a corporation acted on an informed basis, in good faith

     22   and in the honest beliefthat the actions were in the best interests ofthe company."').

     23            Bankruptcy courts have analyzed the propriety of a debtor's employment of corporate

     24   restructuring officers, advisors and professionals under section 363 on numerous occasions and have

     25   determined it is an appropriate exercise of the debtor's business judgment to employ a restructuring

     26   professional in this manner.2 See In re S.B. Restaurant Co., Case No. 14-13778 (ES) (Bankr. C.D.

     27
     28   2 Because of the voluminous nature of the orders cited herein, they are not annexed to this Application. Copies of these
          orders are available upon request made to the Debtors' proposed counsel.
                                                                     13
          DOCS_LA:335013.2
       Case 8:20-bk-11507-ES       Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                  Desc
                                    Main Document    Page 14 of 47


            Cal. Aug. 25, 2014); In re American Suzuki Motor Corporation, Case No. 8:12-22808-SC (Bankr.

        2   C.D. Cal. 2012); In re Westcliff Medical Laboratories, Inc., Case No. 10-16743 (Bankr. C.D. Cal.

        3   June 25, 2010); In re Fatburger Restaurants of California, Inc., et al., Case No. 09-13965 (Bankr.

        4   C.D. Cal. Feb. 16, 2011); In re Fairfield Residential LLC, Case No. 09-14378 (Bankr. D. Del Jan 13,

        5   2010); In re Motor Coach Industries International, Inc., Case No. 08-12136 (Bankr. D. Del Oct. 15,

        6   2008) (approving retention of CRO and crisis managers); In re Pappas Telecasting, Inc., Case No.

        7   08-10916 (Bankr. D. Del June 26, 2008); In re Linens Holding Co., Case No. 08-10832 (CSS)

        8   (Bankr. D. Del May 28, 2008); In re Hoop Holdings, LLC, Case No. 08-10544 (BLS) (Bankr. D. Del

        9   Apr. 22, 2008); In re Leiner Health Products, Inc., Case No. 08-10446 (KJC) (Bankr. D. Del. Apr. 8,

       10   2008); In re TOUSA, Inc., Case No. 08-10928 (Bankr. S.D. Fla. Mar. 26, 2008); In re American

       11   Home Mortgage Holdings, Inc., Case No. 07-11047 (Bankr. D. Del. Sept. 5, 2007); In re Calpine
.,..
 "'    12   Corp., Case No. 05-60200 (Bankr. S.D.N.Y. Jan 17, 2007).
 z
       13           A debtor, pursuant to section 363(b), may employ one or more professionals to act as their

       14   restructuring officers or managers or crisis officers or managers. See In re Tokheim Corp., Case No.
z
       15   02-13437 (RJN) (Bankr. D. Del. Feb. 25, 2003). The retention of interim corporate officers and
"'
       16   other temporary employees is proper under section 363 of the Bankruptcy Code. Numerous courts
.,..
       17   have authorized retention of officers utilizing this provision of the Bankruptcy Code, including this

       18   Court. See In re S.B. Restaurant Co., Case No. 14-13778 (ES) (Bankr. C.D. Cal. Aug. 25, 2014); In

       19   re American Suzuki Motor Corporation, Case No. 8: 12-22808-SC (Bankr. C.D. Cal. 2012); In re

       20   Westcliff Medical Laboratories, Inc., Case No. 10-16743 (Bankr. C.D. Cal. June 25, 2010); In re

       21   Fatburger Restaurants of California, Inc., et al., Case No. 09-13965 (Bankr. C.D. Cal. Feb. 16,

       22   2011); In re Fairfield Residential LLC, Case No. 09-14378 (Bankr. D. Del Jan. 13, 2010); In re The

       23   Holliston Mill, Inc., Case No. 07-10687 (MFW) (Bankr. D. Del. June 6, 2007); In re Sea Containers

       24   Ltd, Case No. 06-11156 (KJC) (Bankr. D. Del. May 8, 2007); In re Adva-Lite, Inc., Case No. 07-

       25   10264 (KJC) (Bankr. D. Del. Mar. 16, 2007); In re Global Home Products, LLC, Case No. 06-10340

       26   (KG) (Bankr. D. Del. May 4, 2006); In re World Health Alternatives, Inc., Case No. 06-10166

       27   (PJW) (Bankr. D. Del. Mar. 15, 2006).

       28

                                                             14
            DOCS_LA:335013.2
       Case 8:20-bk-11507-ES         Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                     Desc
                                      Main Document    Page 15 of 47


        1            Additionally, the Court's general equitable powers codified in section 105(a) of the
        2   Bankruptcy Code provide ample authority for the relief requested herein. Section 105(a) of the

        3   Bankruptcy Code empowers the court to "issue any order, process, or judgment that is necessary to

        4   carry out the provisions of this title." "See 11 US. C. § 105(a). See also United States v. Energy

        5   Resources Co., 495 U.S.545, 549 (1990); In re Continental Airlines, 203 F.3d 203, 211 (3d Cir.
        6   2000) ("Section I 05(a) of the Bankruptcy Code supplements courts' specifically enumerated
        7   bankruptcy powers by authorizing orders necessary or appropriate to carry out provisions of the

        8   Bankruptcy Code."); Baron & Budd, P.C. v. Unsecured Asbestos Claimants Comm., 2005 WL

        9   435207, * 14 (D.N.J. Feb. 25, 2005) (reciting the power of the bankruptcy court to " ... issue any
       10   order ... that is necessary or appropriate to carry out the provisions of ... [title 11]").

       11           This Court in other chapter 11 cases has approved the employment of chief restructuring
..-l
..-l
"'     12   officer and its staff pursuant to section 363 of the Bankruptcy Code on terms and conditions
z
       13   substantially similar to those in the Engagement Contract. See, e.g., In re S.B. Restaurant Co., Case

       14   No. 14-13778 (ES) (Bankr. C.D. Cal. Aug. 25, 2014) [Docket. No. 302]; In re American Suzuki
z
<
       15   Motor Corporation, Case No. 12-22808 (SCC) (Bankr. C.D. Cal. Dec. IO, 2012) [Docket No. 274];
"'
       16   In re Fatburger Restaurants ofCalifornia, Inc., Case No. 09-13965 (GM) (Bankr. C.D. Cal. Feb. 16,
<

       17   2011) [Docket No. 506]; In re Westcliff Medical Laboratories, Inc., Case No. 10-16743 (TA)
       18   (Bankr. C.D. Cal. June 25, 2010) [Docket No. 151].

       19           The terms and conditions of the Engagement Contract were negotiated by the Debtors and

       20   SG at arm's length and in good faith. The Debtors submit that the employment of SG is a sound

       21   exercise of their business judgment and satisfies section 363 of the Bankruptcy Code as SG's

       22   services are necessary and essential to the Debtors' restructuring efforts. Mr. Stapleton has

       23   extensive experience providing management and financial services to distressed companies.

       24   C.      Retention of SG is Important to the Debtors' Success

       25           Denying the relief requested herein would deprive the Debtors of the assistance of a highly

       26   qualified CRO and disadvantage the Debtors and all parties in interest. Indeed, the Debtors would

       27   be forced to identify and present an alternative CRO which would set the Debtors back given the

       28   brief timeframe within which the Debtors seek to emerge from these bankruptcy cases. Accordingly,

                                                                15
            DOCS_LA:335013.2
       Case 8:20-bk-11507-ES          Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                   Desc
                                       Main Document    Page 16 of 47


         1   the Debtors respectfully submit that the services provided by SG are important to the success of

        2    these bankruptcy cases and request that the Court approve the Engagement Contract.

        3             The Debtors submit that the employment of SG and Mr. Stapleton under the terms of the

        4    Engagement Contract would greatly benefit the Debtors' estates and creditors. The absence of

        5    executives capable of achieving a successful reorganization would severely hinder the Debtors'

        6    ability to reorganize in an efficient and effective manner.

        7             Moreover, Mr. Stapleton is clearly qualified for the position for which he is being employed.

        8    The Debtors have determined that the terms of the Engagement Contract are within the range of

        9    those for senior executive officers employed with the companies of comparable size, value and

       10    reputation. Accordingly, the Debtors' decision to enter into the Engagement Contract reflects an
       11    exercise of the Debtors' sound business judgment.
�
"'     12                                                      IX.
z

...,   13                                                   NOTICE
"'
       14             The Debtors have provided notice of the Application to: (a) the Office of the United States
z
       15    Trustee, (b) counsel to the official committee of unsecured creditors; and (c) the parties that file with
...,
       16    the Court requests for notice of all matters in accordance with Bankruptcy Rule 2002. The Debtors
�
       17    submit that no other or further notice be given in light of the circumstances of these bankruptcy

       18    cases.

       19                                                       X.
       20                                               CONCLUSION

       21             For the reasons set forth above, the Debtors respectfully request the entry of a proposed

       22    order, substantially in the form attached hereto as Exbibit C, approving the Engagement Contract

       23    nunc pro tune to the Engagement Date and granting such other and further relief as the Court deems

       24    appropriate under the circumstances of these bankruptcy cases.

       25

       26
       27
       28

                                                                16
             DOCS_LA:335013.2
       Case 8:20-bk-11507-ES       Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18            Desc
                                    Main Document    Page 17 of 47



        1
            Dated:    January 13, 2021            PACHULSKI STANG ZIEHL & JONES LLP
        2
        3                                         By        Isl John W. Lucas
                                                            Ira D. Kharasch (CA Bar No. 109084)
        4                                                   John W. Lucas (CA Bar No. 271038)
                                                            Jason H. Rosell (CA Bar No. 269126)
        5                                                   Victoria A. Newmark (CA Bar No. 183581)

        6                                                   Counsel to the Debtors and Debtors in
                                                            Possession
        7
        8
        9
       10
       11
"'     12
z
o:iJ   13
       14
z
 <
CJ)
       15

       16
 <

       17
       18

       19
       20
       21
       22
       23

       24
       25

       26
       27
       28

                                                       17
            DOCS_LA:335013,2
          Case 8:20-bk-11507-ES   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                                   Main Document    Page 18 of 47


           1                                     EXHIBIT A
           2                                (Engagement Contract)
           3
           4
           5
           6
           7
           8
           9
          10
          11

z
          12
<kl"'
.., j
          13
"1<�
:,::

"�
N�
z0  "'
          14
<
l,,o i:
"'<
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                     18
               DOCS_LA:335013.2
Case 8:20-bk-11507-ES                  Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                      Desc
                                        Main Document    Page 19 of 47

()STAPLETON
             GROUP
 •


     CONFIDENTIAL

     January 11, 2021

     Ms. Ni Huang
     President                                                                                           Via email
     HYT North America, Inc.
     Hytera Communications America (West), Inc.
     Hytera America Inc.
     8 Whatney, Unit 200
     Irvine, CA 92618
     alla.huang@hytera.us

              Re:       Engagement of Stapleton Group as Chief Restructuring Officer ("CRO")
                        and David Stapleton as Director


     Dear Ms. Huang,

     This letter (the "Engagement Letter") confirms and sets forth the terms and conditions of the
     engagement between Stapleton Group (collectively, "SG" or "CRO") and HYT North America,
     Inc. ("HYT"), Hytera Communications America (West), Inc., and Hytera America Inc.
     (collectively, "Hytera" or "Company"), including the scope of the services to be performed and
     the basis of compensation for those services. This letter also confirms David Stapleton's (the
     "Director") agreement to serve as the sole director of HYT during the term of this Engagement
     Letter.

     Upon execution of this Engagement Letter by each of the parties below, this Engagement Letter
     will constitute an agreement between the Company and SG, subject to approval by the United
     States Bankruptcy Court for the Central District of California.

     This Engagement Letter, together with the Standard Terms and Conditions (the "Standard
     Terms") annexed hereto and incorporated by reference (collectively, the "Agreement"), sets forth
     the agreed upon terms of our engagement by the Company (the "Engagement").

     You shall, by executing this letter, engage SG to provide financial and operational support to the
     Company in its wind down and liquidation activities. SG will report directly to the Company's
     Board of Directors.

     Our services ("Services") include but are not limited to the following areas:

     Scope of CRO Services
        • Develop a chapter 11 plan of liquidation

     515 South r-Iower Street. I g m Floor/ Los Angeles. CA 90071 / 213.235.0600 tel I 213.235.0620 fax I stapletoninc.com
     DOCS_SF I 04827.3 38393/002
Case 8:20-bk-11507-ES               Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                    Desc
                                     Main Document    Page 20 of 47
  Ms. Huang
  Page 2 of9

       •   Create a liquidation analysis
       •   Oversee cash management and disbursements, provide Monthly Operating Reports
           (MORs), regular financial reports and manage preparation of tax returns.
       •   Assist Imperial Capital with operational logistics as requested, including the sale of
           inventory
       •   Claims reconciliation (administrative and priority claims for plan confirmation purposes)
       •   Communicate with creditors as requested by Company.
       •   Management of services to be provided by the Company under the Transition Services
           Agreement (e.g., oversee payroll processing, transfer of human resource services, transfer
           of assets, etc.).
       •   Assist legal counsel in the Company's chapter l l bankruptcy cases.
       •   Provide other services to the Company, as needed.

  Director Services
  HYT represents and warrants to the Director that its shareholder has appointed the Director as
  the sole member of its board of directors effective as of January 12, 2021. Director hereby
  acknowledges and accepts his appointment as the sole director of HYT effective as of January
  12, 202 l. The Director agrees to serve as the sole director of HYT, subject to the terms of this
  Engagement Letter.

  The Director shall perform such duties as shall be usual and customary for directors overseeing a
  holding company in a chapter 11 bankruptcy case (the "Director Services") and shall also
  perform those duties and fulfill those obligations as set forth in this Agreement.

  The Company understands and agrees that (i) CRO in no manner guarantees the Services, the
  financial success of Company or the projected results of Company's future operations, and
  (ii) CRO does not guarantee or represent that it will be successful in negotiating with creditors,
  investors and/or financers.

  We appreciate the time you spent with us to describe Hytera's business and your primary
  concerns. Stapleton is uniquely qualified to address the issues you raised. We provide practical
  solutions to challenging circumstances.

  SG's fees for the Services are set forth below. SG will invoice the Company on a monthly basis.
  The hourly rates for SG's professionals are set forth below:

                             Principal (OS, NG, MB)                                  $ 425
                             Managing Director (DK, JD)                              $ 375
                             Director, Financial Advisory                            $ 350
                             Senior Financial Analyst                                $ 295
                             Controller                                              $ 275
                             Junior Analyst                                          $ 225
                             Paralegal / Administrative / Clerical                   $ 100


  515 South Flower Slrcel. I 8 1h Floor/ Los Angeb. CA 90071 / 213.235.0600 rel I 213.235.0620 Jax I stapletoninc.com
  DOCS_SF 104827.3 38393/002
Case 8:20-bk-11507-ES               Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                    Desc
                                     Main Document    Page 21 of 47
  Ms. Huang
  Page 3 of 9


  SG's fees for Director Services will be invoiced together for its fees for the Services. For the
  avoidance of doubt, SG shall be compensated for Director Services at the prevailing hourly rate
  for the Director ($425/hour).

  In addition, SG will be reimbursed by the Company for the reasonable out-of-pocket expenses of
  the CRO, incurred in connection with this engagement. In addition, SG shall be reimbursed by
  the Company for the reasonable fees and expenses of its counsel incurred in connection with the
  enforcement of this Agreement.

  The terms of this CRO Engagement may not be altered or terminated without the prior approval
  of the Company's Board of Directors.

  Indemnification. The Company shall indemnify SG against any and all claims that result from or
  arise out of this Engagement as provided in the Standard Terms & Conditions incorporated
  herein. For purposes of this Engagement, SG shall be covered as an officer under the Company's
  existing director and officer liability insurance policies, if such policy is in effect, and the
  Company shall also maintain any such insurance coverage for the CRO.

  If the foregoing is acceptable to you, please sign this letter and initial the terms and conditions
  and return to me. This Agreement will be effective, and we will commence providing the
  Services, on January 11, 2021 (the "Effective Date"). If you have any questions, please call me at
  (213) 235-0601.

  We appreciate the opportunity to work for you and, of course, should you have any questions or
  concerns, do not hesitate to contact the undersigned.

  Confidentiality. The CRO and the Company shall keep as confidential all non-public information
  received from the Company in conjunction with this engagement, except (i) as requested by the
  Company or its legal counsel, (ii) as required by legal proceedings, or (iii) as reasonably required
  in the performance of this engagement and all obligations as to non-disclosure shall cease as to
  any part of such information to the extent that such information is or becomes public other than
  as a result of a breach of this provision.

  Independent Contractor. The CRO is an Independent Contractor and not an employee of the
  Company.

  While the Director shall have the applicable fiduciary duties of a director under Florida law, the
  parties agree that the Director will be treated as an independent contractor, and that this
  Engagement Letter shall not create the relationship of employee and employer between the
  Director and HYT.

  If the foregoing is acceptable to you, please sign this letter and initial the terms and conditions
  and return to me.

  If you have any questions, please call me at (213) 235-060 l.


  515 SoUlh Flower Street. 18'h Floor/ Los Angeles. CA 90071 I 213.235.0600 tel I 213.235.0620 Jax I stapletoninc.com
  DOCS_SF: 104827.3 38393/002
Case 8:20-bk-11507-ES               Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                      Desc
                                     Main Document    Page 22 of 47
  Ms. Huang
  Page 4 of9


  We appreciate the opportunity to work for you and look forward to your prompt response.

  Very truly yours,

         1¥#P;1l
  David P. Stapleton
  President


  ACCEPTED AND AGREED TO:
  HYT North America, Inc.
  Hytera Communications America (West), Inc.
  Hytera America Inc.

  By:

  Its:     President

  ACCE                     AGREED TO AS TO DIRECTOR SERVICES:

                              ICC:)
           :r.tfil
  By:                �
           David P. Stapleton




  515 South Flower Street. 18 "' Floor/ Los Angeles. CA 90071 I 213.235.0600 tel I 213 .235.0620 Jiu I stapletoninc.com
  DOCS_SF 104827 3 38393/002
Case 8:20-bk-11507-ES                   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                            Desc
                                         Main Document    Page 23 of 47
  Ms. Huang
  Page 5 of 9

  Standnrd Terms & Conditions

  The terms and conditions set forth below (the "Standard Terms") are incorporated by reference into that certain Engagement
  Letter by and between Hytera Communications America (West), Inc., and Hytera America Inc. (collectively, "Hytera" or
  "Company") and SG, dated as of January 11, 2021 (the "Effective Date") (the Engagement Letter, together with the Standard
  Terms, the "Agreement").

  FEES AND EXPENSES

  I.        Invoices. SG will provide an invoice for Services to the Company on a monthly basis (the "Invoice"). Each Invoice will
  provide sufficient details identifying the Services and the Reimbursable Expenses incurred.

  2.         Payment for ervices/fnvoices. As provided in the Engagement Letter, SG shall submit invoices on a monthly basis.
  Payment of each Invoice is due upon receipt, subject to any compensation procedures established by the United States
  Bankruptcy Court for the Central District of California (the "Bankruptcy Court"). If any invoice is not paid in full when due, you
  agree that SG has the rights and options, in its discretion until all outstanding Invoices are paid in full: (i) to suspend or terminate
  Services and/or (ii) withhold delivery of Services, testimony, Deliverables (as defined herein), reports or data (written or oral) in
  which event you agree that SG will not be liable for any resulting losses, damages or expenses in connection with or resulting
  from such suspension, withholding or termination of Services or any delay in completion of or performance of the Services or
  compliance with any deadlines or timelines related to the Services.

  3.        Reimbursable Expenses. SG will be reimbursed timely by you for any and all reasonable, actual out-ot:.pocket expenses
  incurred in connection with or related to the Services, including but not limited to airfare, hotel, car rental, photocopying charges,
  telephone calls, postage, shipping, meals, report preparation, delivery services, and other costs (collectively, the "Reimbursable
  Expenses").

  4.         Information, Access to In formation. The Company shall use all reasonable efforts to: (i) provide SG with access to 'the
  Company's management and other representatives of the Company; and (ii) furnish all data, material, and other information
  concerning the business, assets, liabilities, operations, cash flows, properties, financial condition and prospects of the Company
  that SG requests in connection with and in furtherance of their performance of the Services. SG shall rely, without further
  independent verification, on the accuracy and completeness of all publicly available information and all information that is
  furnished to SG by or on behalf of the Company and otherwise revised by SG in connection with the Services. The Company
  acknowledges and agrees that SG is not responsible for the accuracy or completeness of such information and shall not be
  responsible to the Company or any third party for any inaccuracies or omissions therein. SG is under no obligation to update data
  submitted to SG or to review any other areas of the Company's business or operations unless specifically set forth in the
  Engagement Letter or as mutually agreed by and between the Company and SG in writing. The source of such information,
  whether the Company's management or other third party, as the case may be, shall be responsible for any and all financial
  information provided to SG pursuant to this Agreement. Furthermore, unless specifically retained to do so, SG will not
  independently examine, compile, or verify any financial information provided to SG by the Company and/or the Company's
  management, as the case may be. The Company shall use reasonable skill, care and attention to ensure that all information and
  documentation SG may reasonably require is provided to SG on a timely basis and is accurate and complete and relevant for the
  purpose for which it is required. The Company shall also notify SG promptly if it subsequently learns that the information
  provided is outdated, incorrect or inaccurate or otherwise should not be relied upon, and. in addition, The Company may not rely
  upon any Deliverable that contains outdated. incorrect or inaccurate information which the Company knows or have reason to
  believe is outdated, incorrect or inaccurate.

  5.          Cooperation and Responsibility. The Company shall cooperate with SG in the performance of the Services. The
  Company shall be responsible for, among other things: (a) the performance of its personnel and agents, (b) the accuracy and
  completeness of all data and information provided to SG for purposes of the performance of the Services, (c) designating a
  competent, responsible person to oversee the Services, (d) evaluating the adequacy and results of the Services, ( e) accepting
  responsibility for the results of the Services, and (t) establishing and maintaining internal controls, including monitoring ongoing
  activities, SG's performance is dependent upon the timely and effective satisfaction of the Company's responsibilities hereunder
  and timely decisions and approvals of the Company in connection with the Services.

  6.        Forward Looking • tatements. The Services may include the preparation of projections and other forwarding-looking
  statements, and numerous factors can affect the actual results of the Company's operations, which may materially and adversely
  differ from those projections and statements. Moreover, SG will be relying upon information provided by the Company in the
  preparation of those projections and other forward-looking statements and is not responsible for any variances from the
  projections and other forward-looking statements.

  7.       Deliverables. The tangible items specified as deliverables or work product in the Engagement Letter (the
  "Deliverables") are complete only when presented in their entirety and only for the purpose stated therein. Furthermore, (i)

  515 South Flowc:r Street. I 8'h Floor/ Los Angeles. CA 90071 / 213.235.0600 tel I 213.235.0620 fax I stapletoninc.com
  DOCS_SF: 104827 3 38393/002
Case 8:20-bk-11507-ES                  Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                        Desc
                                        Main Document    Page 24 of 47
  Ms. Huang
  Page 6 of 9

  neither the Services nor any Deliverables, in whole or in part, shall constitute a fairness or solvency opinion, (ii) SG will not
  provide any legal advice or address any questions of law, and (iii) the performance of the Services does not constitute an audit
  conducted in accordance with generally accepted auditing standards, an examination of internal controls, or other attestation or
  review services in accordance with standards, established by the American Institute of Certified Public Accountants ("AICPA"),
  the Public Companies Accounting Oversight Board (the "PCAOB"), or other state or tederal professional ore regulatory body.
  Upon full payment to SG hereunder, and subject to the tenns and conditions contained herein, (i) the tangible items specified in
  Deliverables shall become the property of Companies.

  LIMITATIONS ON SERVICES

  8.        Use and Pumosc of Advice and Deliverables. Any advice given, communications (oral or written), report or
  Deliverable issued by SG is provided solely for the use and benefit of the Company and only in connection with the Services.
  Unless required by law or with the prior consent of SG, the Company shall not share or disclose any advice given,
  communication, report or Deliverable to any third party (a "Third Party") or refer to the Services. Neither the Services nor any
  Deliverables are intended for the express or implied benefit of any Third Party. Unless otherwise agreed to in writing by SG, no
  Third Party is entitled to rely in any manner or for any purpose on the Services or Deliverables. Regardless of whether consent
  has been provided by SG or disclosure is mandated as a matter of law or disclosure is made in violation of the Standard Terms,
  under no circumstances shall SG assume any responsibility to any Third Party to whom any such advice, communication, report
  or Deliverable is disclosed or otherwise made available. The Services and this Engagement do not create privity between SG and
  any Third Party.

  9.       No Audit. Review or Compilation. The Company acknowledges and agrees that SG is not being retained to, and SG
  Personnel are not being requested to, perfonn an audit, review or compilation, or any other type of financial statement reporting
  engagement that is subject to the rules of AICPA, the SEC or other state or federal professional or regulatory body.

   10.         o Assurances. The Services will not result in the issuance of any written or oral communications by SG to the
  Company or any Third Party expressing any opinion, conclusion, or any other form of assurance with respect to, among other
  things, accounting policies, financial data, financial statements and related footnotes, appropriate application of generally
  accepted accounting principles, disclosure, operating or internal controls, compliance with the rules and regulations of the SEC or
  the PCAOB, compliance with the Sarbanes-Oxley Act of 2002 and related rules and regulations, or any other matters. SG
  services cannot be relied upon to disclose errors or fraud should they exist. The Services to be provided by SG will not include
  any predictions or provide any opinions or other assurances concerning the outcomes of future events, including, without
  limitation, those that pertain to the operating results of any entity, the achievability of any business plan, the success of any
  investment, the recovery of any asset, or the ability to pay any debt. The Company expressly acknowledges that SG does not
  guarantee, warrant, or otherwise provide any assurances regarding the outcome of any of the Company's strategies or objectives
  as set forth in this Agreement. The undersigned expressly acknowledge and agree that Financial Advisor does not guarantee or
  warrant any specific results or outcome, or otherwise provide assurance that information provided to Company will produce any
  defined result in litigation or other context.

   I I.     No Assessment or Oth.:r Professionals Work. The Services may include access to the work of other professional
  advisors or to financial statements or financial information or data repm1ed on by such other professional advisors. The Company
  agrees that such access is not for the purpose of affirming or evaluating the procedures or professional standards other
  professional advisors may have performed concerning the same information or data, books, or accounts and records, and that
  other advisors may reach different observations than SO for a variety of reasons, including the possibilities that additional or
  different information or data might be provided to them that was not provided to SG, that they might perform different
  procedures from SG, or that professional judgments concerning, among others, complex, unusual, or poorly documented matters
  may differ.

  12.       Strategic De_cisions. SG will not assume any responsibility for the Company's decision to pursue, or not pursue any
  business strategy, or to effect, or not to effect any transaction, SG shall be responsible for implementation only of the Services
  and only to the extent and in the manner directed and authorized by the Company.

  13.     Limitations on Warranties. This is a services engagement. SG warrants that it shall perform the Services in good faith
  and with due professional care. SG DISCLAIMS ALL OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED,
  INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

   14.      LimiUJlions on Damage . SG, its subsidiaries and subcontractors, and their respective personnel shall not be liable to
  the Company for any claims, liabilities, or expenses relating to this Engagement ("Company Claims") for an aggregate amount in
  excess of the fees paid to SG pursuant to this Engagement, except to the extent resulting from the gross negligence, bad faith or
  intentional misconduct of SG or its subcontractors. In no event shall SO, its subsidiaries or subcontractors, or their respective
  personnel be liable to the Company for any loss of use, data, goodwill, revenues or profits (whether or not deemed to constitute a
  direct Company Claim), or any consequential, special, indirect, incidental, punitive, or exemplary loss, damages, or expense

  515 South Flower Street, I S'h r-loor / Los Angeles. CA 90071 / 213.235.0600 tel I 2 \ 3.235.0620 fax I stapletoninc.com
  DOCS_SF I 04827 3 38393/002
Case 8:20-bk-11507-ES                  Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                         Desc
                                        Main Document    Page 25 of 47
  Ms. Huang
  Page 7 of 9

  relating to this engagement. In circumstances where any limitation on damages or indemnification provision hereunder is
  unavailable, the Company agrees that the aggregate liability of SG, its subsidiaries and subcontractors, and their respective
  personnel for any Company Claim shall not exceed an amount that is proportional to the relative fault that the conduct of SG and
  its subcontractors bears to all other conduct giving rise to such Company Claim.

   15.       Expert Witness Services. Unless specifically included in the description of Services contained in the Engagement
  Letter, it is understood that the engagement of SG to provide services as an expert witness, with respect to written reports,
  testimony or otherwise, in connection with or related to any administrative or judicial proceeding, or perform any level of related
  investigation (collectively, "Expert Witness Services"), is excluded from the definition of Services in this Agreement.

  16.       No Expen Advice on Securities Matters. SG is not an expert under the Securities Act of 1933, as amended, or the
  Securities Exchange Act of 1934, as amended, and will not consent to be a named expert in any of the Company's filings with the
  SEC under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or otherwise.

  INDEMNIFICATION

   17.       Indemnification. Gcner',llly. As part of the consideration for SG's agreement to furnish the Services, the Company
  agrees to indemnify and hold harmless SG and its owners, partners, members, managers, officers, directors, agents, employees,
  Financial Advisors, attorneys and agents and any successors or assigns thereof (each, an "SG Indemnified Party") to the fullest
  extent lawful from any and all claims, liabilities, losses, damages, debts, judgments and/or expenses or actions (collectively,
  "Indemnified Claims") in respect thereof, incurred, related to or arising out of or in connection with the Services, the Engagement
  and/or this Agreement, including, without limitation, any and all such SG Indemnified Parties' reasonable costs, fees and
  expenses incurred in connection with investigating, preparing, defending, or settling any Indemnified Claim arising from or
  relating to such liabilities, including all such SG Indemnified Parties' reasonable legal fees and expenses; provided, however, that
  the Company shall not be responsible for any Indemnified Claim to the extent, and only to the extent, that it is finally and
  judicially determined by a final, non-appealable court order, that such Indemnified Claim was caused primarily due to such SG
  Indemnified Party's bad faith, willful misconduct or gross negligence. The indemnity and expense reimbursement obligations set
  forth herein (i) shall be in addition to any liability the Company may have to SG at common law or otherwise, (ii) shall survive
  the completion of the Engagement, as amended, modified or extended, and/or the termination of this Agreement, (iii) shall apply
  to any modification of this agreement or revisions to the Services, and (iv) shall be binding on any successor or assign of the
  Company and its successors or assigns.

  RELATIONSHIP OF THE PARTIES

  18.       Independent Contractor. Except as set forth in this Agreement, SG is an independent contractor under this Agreement.
  This Agreement is not intended to create and does not create an employment agreement. No one on behalf of SG, nor any
  members, managers, directors, employees, agents, independent Financial Advisors for contractors thereof, shall be considered to
  be a director, officer, member, manager, partner, control person, employee, representative, agent, or Insider of Company unless
  expressly agreed to in a writing signed by SG. As an independent contractor SG will have exclusive control over the management
  and operation of SG, including hiring and paying the wages or other compensation of its Personnel.

  19.       No Fiduciarv Relationship. Except as set forth in this agreement, nothing in this agreement is intended to create, or
  shall be deemed or construed to create a fiduciary relationship between the companies, including without limitation, the
  company's board, directors, officers, authorizing officer, members, managers, Partners, control persons, shareholders, employees,
  Representatives, agents, or creditors, on the one hand and SG, SG personnel affiliated, Financial Advisors, directors, officers,
  members, managers, Partners, control persons, shareholders, employees, Representatives, attorneys, agents, successors and
  assigns on the other hand.

  20.      No Agency Relationship. Except as set forth in the screen at the services are not intended to and do not create the
  agency relationship between companies and SG.

  21.        No Tcnancv Created. If SG is provided with access to or use of company's facilities for the purpose of Performing the
  services such facilities may not be dedicated solely for SG's use and SG will not be deemed a tenant of companies with respect to
  such facilities.

  22.      Non Exclusivity. SG may provide any services to any person or entity in matters for engagements unrelated to this
  agreement, and to develop for itself, or for others, any materials or processes, including those that may be similar to those
  produced as a result of the services, provided that SG complies with the obligations of confidentiality set forth hereunder.

  CONFLICTS




  515 South Flower Street. I 8'h Floor/ Los Angeles. CA 90071 / 213.235.0600 tel I 213.235.0620 fax I slapletoninc.com
  oocs_sF 104827.3 38393/002
Case 8:20-bk-11507-ES                  Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                           Desc
                                        Main Document    Page 26 of 47
  Ms. Huang
  Page 8 of9

  23.       Future Connicts. SG is retained by the Company in the ordinary course of business. As a result, SG cannot assure that,
  following the completion of our internal conflict search in connection with the Engagement, a new engagement for or involving
  one of the Company's creditors of the other parties-in-interest or their respective attorneys and accountants will not be accepted
  by SG or its atliliates. Should any potential contlict come to the attention of SG, we will endeavor to resolve such potential
  conflict and will determine what action needs to be taken. You agree that you will inform us of the parties-in-interest to this
  matter or of additions to, or name changes for, those parties-in-interest whose names you provided. SG determination of conflicts
  is based on the substance of the work to be performed on an engagement as opposed to the parties involved. It is possible that
  some of SG's past present or future clients will have disputes with and other matters relating to the Company during the course of
  and subsequent to this Engagement. As a condition of this Engagement, the Company agrees that SG may be engaged by parties
  with interest that are adverse to and may not be consistent with the interests of the Company. SG reserves the right to accept
  engagement with other parties consistent with its internal, prior practices without obligation by the Company.

  CONFIDENTIALITY

  24.        Duty to Maintain onfidentiality. SG shall keep as confidential all non-public information received in conjunction with
  the Engagement, except (I) as requested by the Company or its legal counsel; (ii) as reasonably required by legal proceedings
  (iii) as reasonably required in the performance of the Engagement to the extent that such disclosure is (a) reasonably determined
  by the SG to be furtherance of its duties to the Company.

  25.        Disclosure. To the extent that, in connection with this Engagement, either party (each, the "receiving party") comes
  into possession of any confidential information of the other (the "disclosing party"). It will not disclose such information to any
  third party without the disclosing party's consent using at least the same degree of care as it employs in maintaining in
  confidence its own confidential information of a similar nature, but in no event less than a reasonable degree of care. The
  disclosing party hereby consents to the receiving party disclosing such information: (I) to subcontractors, whether located within
  or outside of the United States, that are providing services in connection with this engagement and that have agreed to be bound
  by confidentiality obligations similar to those in this Clause; (ii) as may be required by law, regulation, judicial or administrative
  process, or in accordance with applicable professional standards or rules, or in connection with litigation or arbitration pertaining
  hereto; or (iii) to the extent such information (a) is or becomes publicly available other than as a result of a disclosure in breach
  hereof, (b) becomes available to the receiving party on a non-confidential basis from a source that the receiving party believes is
  not prohibited from disclosing such information to the receiving party, (c) is already known by the receiving party without any
  obligation of confidentiality with respect thereto, or (d) is developed by the receiving party independently of any disclosures
  made to the receiving party hereunder. Nothing in this Clause shall alter the Company's obligations under any other Clause. SG,
  however, may use and disclosure any knowledge and ideas acquired in connection with the Services, to the extent they are
  retained in the unaided memory of its personnel. Further, SG and its affiliates and related entities shall have the right to use the
  Company's name as part of a general Company listing and as a specific citation in proposals or similar directed marketing efforts.

  26.       Subject Tnx Planning Ad ice. No term of this Agreement is or is to be construed as a condition of confidentiality
  within the meaning of PCAOB Release 2005-014, Internal Revenue Code Sections 6011 and 6111 or the regulations thereunder,
  any related Internal Revenue Service guidance, or any other similar law, with respect to any Services, Deliverables or other
  materials of any kind provided hereunder relating to the tax treatment or tax structure (collectively referred to as "Subject Tax
  Planning Advice"). Notwithstanding anything herein to the contrary, no provision of the Agreement shall place any limitation on
  the Company's disclosure of any Subject Tax Planning Advice. In the event of any unauthorized reliance on any Subject Tax
  Planning Advice by a Third Party, the Company agrees to indemnify and hold harmless SG, its subcontractors, and their
  respective personnel from any and all claims of a Third-Party. liabilities, costs, and expenses, including attorneys' fees and
  expenses as provided for in the "Indemnification" Section of the Standard Terms.

  TERMINATION

  27.       Termination with otice. In addition to the provisions of paragraph 2 of these Standard Terms, any party to this
  Engagement may terminate the Engagement upon thirty (30) days' prior written notice to the other party(ies). Upon receipt by the
  non-terminating party of such written notice, SG will stop all work immediately. Upon any termination of this Engagement, SG
  shall be entitled to all incurred and unpaid fees for Services, other fees and expenses described in the Agreement.

  28.       Te1mination ar Completion or Engagement'. Unless terminated sooner as set forth herein, this Agreement shall
  terminate upon (i) the completion of the Services and the Engagement, and (ii) the payment in full of all outstanding Invoices.

  MISCELLANEOUS

  29.       Collection osts. If an action or proceeding is commenced by SG to collect any Invoice, fee, Reimbursable Expense or
  cost or enforce any other obligation of the Company under d1is Agreement whether commenced during or after termination of
  this Agreement (an "Enforcement Action"), the Company agrees to pay and reimburse SG for all reasonable time, administration
  costs and expenses, including attorneys' fees, costs and expenses incurred in connection with such Enforcement Action.

  515 Soulh Flow,;r Street. I 8'h Floor/ Los Angeks. CA 90071 / 213.235.0600 lei I 213.235.0620 fru I slapletoninc.com
  DOCS_SF: I 04827 3 38393/002
Case 8:20-bk-11507-ES                  Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                        Desc
                                        Main Document    Page 27 of 47
  Ms. Huang
  Page 9 of9


  30.        Misc. Fees. Expenses & Costs. SG will be compensated for time and expenses, including attorneys' fees, costs and
  expenses, that SG may incur in connection with the Services (whether during the Engagement or after termination of this
  Agreement) with respect to the responding discovery requests, subpoenas or other requests for documents or information, or in
  patticipating as a witness or otherwise in any legal, regulatory, arbitration, or other proceeding (including, without limitation,
  those unrelated to the matters that are subject to this Engagement) as a result of or in connection with the Services, the
  Engagement or this Agreement.

  31.        Survival and lntemrelation. All provisions which are intended by their nature to survive performance of the Services
  and/or the termination of this Agreement, shall survive such performance, or the expiration or termination of this Agreement and
  remain an independent obligation of the Company and of SG. Each of the provisions of these terms shall apply to the fullest
  extent of the law, whether in contract, statute, common law, or otherwise, notwithstanding the failure of the essential purpose of
  any remedy. Any references herein to the term "including" shall be deemed to be followed by "without limitation."

  32.       Assie.nmcnl. Except as provided in this Agreement, neither party may assign any of its rights or obligations hereunder
  (including interests, Claims or the Company Claims) without the prior written consent of the other patty.

  33.         Severnbility. If any portion of this Agreement is held to be void, invalid, or otherwise unenforceable, in whole or in
  patt, the remaining portions shall remain in effect.

  34.        Successors and Assigns. This Agreement shall be binding upon SG and the Company together with their respective
  heirs, successors, and assignees and any heir, successor, or assignee of a substantial portion of its businesses and/or assets.

  35.       Entire gr<:c111enl: Bankruptcy Court. Subject to the terms of any order entered by a court of competent jurisdiction
  presiding over the assets of the Company pertaining to and governing SG's performance of the Services or the Engagement, this
  Agreement incorporates the entire understanding of the parties with respect to the subject matter hereof and may not be amended
  or modified except in writing executed by the patties. This Agreement replaces and supersedes any previous proposal, draft letter
  of engagement, communication (oral or written), undertaking, representation, or correspondence - whether written or oral,
  regarding the Services.

  36.       Limited Disclosure of Engagement. Notwithstanding anything herein to the contrary, SG may reference or list the
  Company's name and/or logo and/or a general description of the Services in SG's marketing materials, media, social media,
  website or in any disclosure to a court of law as appropriate.

  37.       Force Majcurc. No party shall be liable for any delays or nonperformance directly or indirectly resulting from
  circumstances or causes beyond its reasonable control, including fire, epidemic or other casualty, act of God, strike or labor
  dispute, war or other violence, or any law, order or requirement of any governmental agency or authority.

  38.     Cquntemarts. This Agreement may be executed in counterparts, each of which together shall constitute one and the
  same document. This Agreement may be executed by facsimile signatures or signatures forwarded by email.

  39.        No Waiver. No failure to delay in exercising any right, power or privilege related hereto, or any single or partial
  exercise thereof, shall operate as a direct or indirect waiver thereof.

  40.    Wai er of Trial by Jury. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
  PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
  RELATING TO THIS ENGAGEMENT AND THE SERVICES.

  41.        Governing Law. This Agreement shall be governed by, and construed in accordance with, the laws of the State of
  California (without giving effect to the choice of law principles thereof). Any action based upon or arising out of this Agreement
  shall be brought and maintained exclusively in any state or federal court, in each case located in the State of California. Each of
  the parties hereby expressly and irrevocably submits to the jurisdiction of such courts for the purposes of any such action and
  expressly and irrevocably waives, to the fullest extent permitted by law, any objection which it may have or hereafter may have
  to the laying of venue of any such action brought in any such court and any claim that any such action has been brought in an
  inconvenient forum.

  42.        Bankruptcy Filing. The Company is cu1Tently in a Chapter 11 proceeding. The Company shall apply promptly to the
  presiding court pursuant to applicable rules and regulations and procedural guidelines for approval of this Agreement, nunc pro
  tune to the Effective Date, and shall use its best efforts to obtain court approval and authorization, and the Company shall supply
  SG and its counsel with a draft of such application and proposed order authorizing SG's retention under the terms of this
  Agreement is approved in the manner set forth above by final order of the court and which order is reasonably acceptable to SG
  in all material respects.

  515 South Flower Street. I 8 1h Floor/ Los Angeles. CA 90071 / 213.235.0600 rel I 213.235.0620 Jr1x I slapletoninc.com
  DOCS_SF 104827 3 38393/002
        Case 8:20-bk-11507-ES   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                                 Main Document    Page 28 of 47


         1                                     EXHIBITB

         2                                (Stapleton Declaration)
         3
         4
         5
         6
         7
         8
         9
        10
        11
�
�
"'      12
z

..,     13
        14
z
        15
"'..,
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                                                    19
             DOCS_LA:335013.2
         Case 8:20-bk-11507-ES           Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                 Desc
                                          Main Document    Page 29 of 47


          1   Ira D. Kharasch (CA Bar No. 109084)
              John W. Lucas (CA Bar No. 271038)
          2   Jason H. Rosell (CA Bar No. 269126)
              Victoria A. Newmark (CA Bar No. 183581)
          3   PACHOLSKI STANG ZIEHL & JONES LLP
              10100 Santa Monica Blvd., 13th Floor
          4   Los Angeles, California 90067
              Telephone: (310) 277-6910
          5   Facsimile: (310) 201-0760
              E-mail: ikharasch@pszjlaw.com
          6            jlucas@pszjlaw .com
                       jrosell@pszjlaw.com
          7            vnewmark@pszjlaw.com

          8   Counsel to Debtors and Debtors in Possession

          9                                 UNITED STATES BANKRUPTCY COURT

         10                                  CENTRAL DISTRICT OF CALIFORNIA

         11                                           SANTA ANA DIVISION
�
"'       12   In re:                                                   Case No. 8:20-bk-11507-ES
z
.a
..J j
     3   13   HYTERA COMMUNICATIONS AMERICA                            Chapter 11
"'<
:i:: �
              (WEST), INC., et al.,
Noz6     14                                                            Jointly Administered With Case Nos.:
z< 0"                                 Debtors and Debtors-in           8:20-BK-11508-ES and 8:20-BK-11509-ES
f-, f:
Cf)<
         15                           Possession.
                                                                       DECLARATION OF DAVID STAPLETON IN
         16   Affects:                                                 SUPPORT OF DEBTORS' APPLICATION
�                                                                      FOR ENTRY OF ORDER PURSUANT TO
         17   C8J   All Debtors                                        SECTION 363 OF THE BANKRUPTCY
                                                                       CODE APPROVING THE ENGAGEMENT
         18   0     HYTERA COMMUNICATIONS                              CONTRACT OF DAVID STAPLETON AS
                                                                       CHIEF RESTRUCTURING OFFICER OF
         19         AMERICA (WEST), INC., ONLY                         THE DEBTORS AND STAPLETON GROUP
                                                                       TO ASSIST THE CRO
         20   0     HYTERA AMERICA INCORPORATED,
                    ONLY                                               [No Hearing Required Unless Requested Per
         21                                                            L.B.R. 2014-l(b)]

         22
              0     HYT NORTH AMERICA, INC., ONLY

         23
                       I, David Stapleton, being duly sworn, says:
         24
                       1.        I am President of Stapleton Group ("SG"), which has an office located at 515 South
         25
              Flower Street, 18th Street, Los Angeles, California 90071. I make this Declaration in support of the
         26
              above-captioned debtors (the "Debtors") application (the "Application") for entry of order pursuant
         27
              to section 363 of title 11 of the United States Code (the "Bankruptcy Code") approving the
         28

                                                                  20
              DOCS_LA:335013 2
     Case 8:20-bk-11507-ES            Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                  Desc
                                       Main Document    Page 30 of 47


      1   engagement contract, dated January 12, 2021 (the "Engagement Contract") ofSG to retain me as the

      2   Chief Restructuring Officer (the "CRO"), and to provide additional individuals (the "Additional

      3   Personnel") who will provide services in support of the CRO, nunc pro tune to January 12, 2021 (the

      4   "Engagement Date") . A copy of the Engagement Contract is attached to the Application as Exhibit

      5   A.

      6           2.         The statements set forth in this declaration (the "Declaration") are based upon my

      7   personal knowledge, upon information and belief, and upon client matter records kept in the ordinary

      8   course of business that were reviewed by me or other personnel ofSG or its affiliates and I am duly

      9   authorized to make this declaration on behalf ofSG.

     10           3.         SG is a consulting firm that provides services involving, among other things, interim

     l1   and wind-down management, turnaround, crisis management and financial restructuring in chapter
�
"'   12   11 cases. SG's professionals have significant experience in the field of restructuring and providing
z
     13   financial and operational guidance to companies in distressed situations. SG's professionals have
"'
     14   provided services to debtors, creditors, and other constituents in numerous chapter 11 cases,
z
     15   including, among others, Zacky andSons Poultry, LLC; Plan Administrator for Ch. 11 of Lawrence

     16   Kates; Plan Administrator for Ch. 11 Wood River Woods; and Plan Administrator for Ch. 11 of
�
     17   BaysideSquare.

     18           4.         Additionally, I have approximately twenty-five (25) years of management and

     19   consulting experience and have worked with a broad range of companies covering all aspects of

     20   turnaround, crisis management, and financial advisory situations. I have acted as the chief

     21   restructuring officer of numerous companies.

     22           5.         On the Engagement Date, SG entered into the Engagement Contract with the Debtors.

     23   I and other personnel ofSG and its affiliates are immediately beginning to become familiar with the

     24   Debtors, their business operations, their financial conditions and other matters that may be relevant

     25   to these chapter 11 cases.

     26                                              Overview of Services

     27           6.         SG will assist and advise the Debtors with respect to managing the process leading to

     28   a possible refinancing, restructuring or modification of any or all of the Debtors' existing debt, other

                                                               21
          DOCS_LA:335013.2
        Case 8:20-bk-11507-ES            Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                       Desc
                                          Main Document    Page 31 of 47


         1   obligations or equity. SG will provide restructuring services described in the Engagement Contract,

         2   including, but not limited to the following:

         3           •    Develop a chapter 11 plan of liquidation;
         4           •    Create a liquidation analysis;
         5
                     •    Oversee cash management and disbursements, provide Monthly Operating
         6                Reports (MORs), regular financial reports and manage preparation of tax returns;

         7           •    Assist Imperial Capital with operational logistics as requested, including the sale
                          of inventory;
         8
                     •    Claims reconciliation (administrative and priority claims for plan confirmation
         9
                          purposes);
        10
                     •    Communicate with creditors as requested by the Debtors;
        11
...:I
...:I
                     •    Management of services to be provided by the Debtors under the Transition
"'
z
        12                Services Agreement (e.g., oversee payroll processing, transfer of human resource
                          services, transfer of assets, etc.);
        13

        14           •    Assist legal counsel in the Debtors' chapter 11 bankruptcy cases; and
z<
        15           •    Provide other services to the Debtors, as needed.
"'
        16   Additionally, as sole director of HYT, I will perform such duties as shall be usual and customary for
<

        17   directors overseeing a holding company in a chapter 11 bankruptcy case (the "Director Services"

        18   and, together with the CRO Services, the "Services") and shall also perform those duties and fulfill

        19   those obligations as set forth in this Engagement Contract.

        20           7.         I will serve in the capacity of CRO and sole director of HYT. I will operate in the

        21   capacity of CRO under the protection of chapter 11 of the U.S. Bankruptcy Code. In this capacity, I

        22   will:
                     •          Work on a collaborative basis with senior executives of the Debtors,
        23                      coordinate the restructuring efforts of the Debtors, subject to the reporting
                                structure above, including the identification, development, and
        24                      implementation of strategies related to the Debtors' debt obligations,
                                business plan and other related matters; and,
        25           •          In consultation with the Debtors' senior executives, coordinate and
                                manage the Services as discussed above and the SG professional staff on
        26                      the engagement.
        27   I will be assisted by the Additional Personnel from SG pursuant to the terms of the Engagement
        28   Contract.

                                                                   22
             DOCS_LA:335013.2
     Case 8:20-bk-11507-ES            Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                       Main Document    Page 32 of 47


      1                                                   Compensation

      2           8.         The Debtors and SG have agreed to the proposed compensation and payment

      3   structure summarized below and set forth in detail in the Engagement Contract (the "Fee Structure"):

      4
                                    Fees in connection with this engagement will be based upon the time incurred
      5                             providing the Services, multiplied by the applicable hourly rates summarized
                                    as follows:
      6
                                                                                Per Hour
      7                                CRO/Principal                              $425
                                       Managing Director                          $375
      8                                Director/ Financial Advisory               $350
                                       Senior Financial Analyst                   $295
      9                                Controller                                  $275
                                       Jr. Analyst                                 $225
     10                                Paralegal / Clerical                        $100
     11           9.         SG's fees for Director Services will be invoiced together for its fees for the Services.

     12   For the avoidance of doubt, SG shall be compensated for Director Services at the prevailing hourly
z
     13   rate for the Director ($425/hour).

     14           I 0.       In addition to the hourly rates set forth above, the Debtors will reimburse both SG and
z<
     15   the CRO for all reasonable out-of-pocket expenses incurred in connection with this engagement such

     16   as travel, lodging, telephone and facsimile charges.
<

     17           I 1.       SG shall file with the Court, with copies to the United States Trustee and all official

     18   committees, a monthly report of staffing on the engagement for the previous month. Such report

     19   shall include the names and functions filled of the individuals assigned. All staffing shall be subject

     20   to review by the Court in the event an objection is filed.

     21           12.        SG shall file with the Court (and serve copies on the United States Trustee and any

     22   official committees appointed in this case contemporaneously with such filing) reports of

     23   compensation earned and expenses incurred on at least a monthly basis. Such reports shall contain

     24   summary charts which describe services provided, identify the compensation earned by each

     25   executive officer and staff employee provided, and itemize the expenses incurred. Time records for

     26   the CRO and all Additional Personnel shall (i) be appended to the reports, (ii) contain detailed time

     27   entries describing the task(s) performed, and (iii) be organized by project category. When personnel

     28   are providing services at an hourly rate, such personnel shall record their time entries in increments

                                                                23
          DOCS_LA:335013.2
       Case 8:20-bk-11507-ES              Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                           Main Document    Page 33 of 47


            of no greater than one-half hour (.5). All compensation shall be subject to review by the Court in the

        2   event an objection is filed. The first monthly report will be submitted fifteen (15) days from the end

        3   of the first calendar month after the Petition Date and will cover the period to and including the last

        4   day of the first month after the Petition Date. This procedure will continue at monthly intervals

        5   thereafter. Because the CRO and SG are not being employed as a professional under section 327 of

        6   the Bankruptcy Code, SG will not be submitting regular fee applications pursuant to sections 330

        7   and 331 of the Bankruptcy Code. The CRO and SG will, however, submit the reports described

        8   above.

        9             13.        As of the Petition Date, SG was not owed any amounts by the Debtors for services

       10   rendered prior to such date.

       11             14.        SG has not received any promises as to payment or compensation in connection with
�
..-l
..-l
       12   these bankruptcy cases other than in accordance with the provisions of the Bankruptcy Code, the
z
       13   Bankruptcy Rules, the Local Rules and the United States Trustee Guidelines, and as disclosed

       14   herein.
z
<
       15                                           General Disinterestedness of SG

       16             15.        SG has undertaken a search to determine, and to disclose, whether it or its affiliates is
�<
       17   or has been employed by or has other relationships with any of the Debtors, their significant

       18   creditors, professionals or other entities with significant relationships with the Debtors identified on

       19   Exhibit 1 hereto (the "Parties in Interest"). SG and its affiliates have or may have provided

       20   professional services to, or may currently provide professional services to, and may in the future

       21   provide professional services in matters unrelated to these chapter 11 cases to certain of the Debtor's

       22   creditors, other parties-in-interest, or to attorneys and accountants that are known to us to be

       23   assisting the Debtors or various committees. Additionally, certain of these creditors, parties-in­

       24   interest, attorneys or accountants have or may have provided goods or services to, currently provide

       25   or may currently provide goods or services to, and may in the future provide goods or services to,

       26   SG or its affiliates in matters unrelated to these chapter 11 cases.

       27             16.        From its internal research, SG has determined that certain relationships should be

       28   disclosed, as follows and as set forth on Exhibit 2 hereto:

                                                                    24
            DOCS_LA:3350 l 3,2
       Case 8:20-bk-11507-ES             Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                          Main Document    Page 34 of 47


         I                          a. SO provides services in matters unrelated to the Debtors and these chapter
                                       I leases to certain of the Debtors' largest unsecured creditors and other
        2                              potential parties-in-interest listed on Exhibit 2 or their affiliates.

        3                           b. Law firms identified on Exhibit 2 have provided currently provide and may
                                       in the future provide legal services to SO and/or its affiliates in matters
        4                              unrelated to the Debtors and these chapter 11 cases, and/or SO and/or its
                                       affiliates have provided, currently provide, and may in the future provide
        5                              services to such firms or their clients in matters unrelated to these chapter 11
                                       cases.
        6
                                   c. In the ordinary course of its business, SO has business relationships in
        7                             unrelated matters with its principal competitors which together with their
                                      affiliates may be potential parties-in-interest in these chapter 11 cases. For
        8                             example, from time to time, SO and one or more such entities and/or their
                                      affiliates may work on assignments for the same client, involving clients
        9                             related by ownership or some other form of business relationship, and/or may
                                      otherwise engage each other directly for various purposes.
       10
                                   d. Certain potential parties-in-interest in these chapter 11 cases may be a party to
       11                             various litigation matters, unrelated to the Debtors and these chapter 11 cases,
""
..-l                                  in which SO and/or one or more of its affiliates are also a party. In certain of
..-l
"'"'   12                             these unrelated litigation matters, SO and/or its affiliate(s) may be co­
                                      defendants with, may provide services to clients related to or clients with a
olS    13                             commonality of interest with various potential parties in interest in these
"'
:,:
                                      chapter 11 cases. In other unrelated litigation matters, SO and/or its affiliates
N      14                             may be adverse to or may provide services to clients with an interest adverse
                                      to various potential parties in interest in these chapter 11 cases.
;.     15
                     17.        Furthermore, through reasonable inquiry, I do not believe there is any connection
       16
::,
:,:

""           between myself or the personnel of SO and its affiliates who are anticipated to assist me in the role
       17
             of the CRO and the United States Bankruptcy Judge presiding in these chapter 11 cases, the United
       18
             States Trustee for Region 16 and the Assistant United States Trustee for the Central District of
       19
             California.
       20
                     18.        Despite the efforts described above to identify and disclose SO's connections with the
       21
             parties-in-interest, SO may have not stated with certainty that every client relationship or other
       22
             connection has been disclosed. In this regard, if SO discovers additional information that requires
       23
             disclosure, it will file a supplemental disclosure with the Court promptly.
       24
                     19.        SO has received no promises regarding compensation in these chapter l l cases other
       25
             than in accordance with the Bankruptcy Code and as set forth in this Declaration. SG has no
       26
             agreement with any nonaffiliated entity to share any compensation paid by the Debtors.
       27
       28

                                                                   25
             DOCS_LA:335013 2
      Case 8:20-bk-11507-ES           Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                       Main Document    Page 35 of 47


       1              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

       2   correct.
       3              Executed this l�day ofJanuary, 2021 at Los Angeles, California.

       4
       5
                                                                        JIJ)P. ,C)
                                                                     David Stapleton
       6
       7
       8
       9
      10
      11

"'z   12
      13
"'
      14
z<
      15
      16
<

      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
                                                                26
           DOCS_LA:335013.2
Case 8:20-bk-11507-ES   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                         Main Document    Page 36 of 47



 1
                                        Exhibit 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           27
     DOCS_LA:335013.2
Case 8:20-bk-11507-ES   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                         Main Document    Page 37 of 47


                                          Exhibit 1

 2                              (Potential Parties in Interest)
 3
     Motorola Solutions, Inc.
 4   Motorola Solutions Malaysia SON
     UPS - United Parcel Service
 5
     IRVINE OFFICE AND STORAGE
 6   Dianique Management
     Waste Management
 7   Flood Brothers
     IRVINE RANCH WATER DISTRICT
 8   ComEd
     NICOR GAS
 9
     Village of Schaumburg
10   SCE
     3E Tech Corp
11   AT&T
     COMCAST
12   Nuebis, LLC
     1 Touch Office Technology
13
     Marlin Business Bank
14   National C,S Enterprise
     JANI-KING OF IL
15   K&J Landscape Services
     ORKIN
16   Southern Ca.Jifornia Shredding, Inc.
17   READYREFRESH
     TYCO INTEGRATED SECURITY LLC
18   TYCO INTEGRATED SECURITY LLC
     California Choice
19   ALLIED ADMINISTRATORS FOR DENTAL
     BLUE SHIELD OF CALIFORNIA
20   WageWorks, Inc.
21   ADP, LLC
     T-Mobile
22   Google AD
     LINKEDIN 5284104474 LNKD.
23   CLOUDFLARE
     CLICKBACK
24   BEANSTALK
25   Waste pro
     Republic Service
26   PEST PRO SERVICES
     Coverall North America Inc.
27   comcast
     FPL
28
     SUNBEAM
                                              28
     DOCS_LA:335013.2
        Case 8:20-bk-11507-ES   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                                 Main Document    Page 38 of 47


             PITNEY BOWES
             CRYSTAL SPRING
         2   MICROSOFT
         3   Amazon Web Services
             Milner
         4   Paypal
             EFAX
         5   PBI*LeasedEquipment
             CANTEEN
         6   GOOGLE *YouTube TV
         7   AT&T
             Bank & credit card fee
         8   3E Tech Corp
             TESSCO
         9   CommScope Technologies LLC
             BIRD ELECTRONICS CORP.
        10   OHL Express - USA
        11   FedEx
i:,..
             UNITED PARCEL SERVICE
        12   SAMLEX AMERICA, INC.
             R.F. INDUSTRIES
<id     13   A.W. ENTERPRISES
             TIMES MICROWAVE
        14
0
             UPS Supply Chain Solutions, Inc.
 ..
"'      15   Coverall North America Inc.
             Cintas
        16   ADCOM WORLWIDE, INC.
i:,..
             FORCE TRANSPORT
        17   Canteen
             IMPACT RADIO ACCESORIES
        18
             Amazon Capital Services
        19   ZORO
             EXPEDITORS CARGO INSURANCE BROKERS INC
        20   Crystal Springs
             EXPEDITORS INTL-LA
        21   Worldwide Express-CA
             Baker's Electronics & Communications, Inc.
        22
             WESTELL
        23   Nationwide Generators
             Service Communications
        24   California Choice
             SAMLEX AMERICA, INC.
        25   City National Bank
        26   Brunel Air Cargo
             Pinacle
        27   UPS - United Parcel Service
             ADVERTISING EDGE, INC.
        28   Solspace, Inc

                                                   29
             DOCS_LA:335013,2
           Case 8:20-bk-11507-ES       Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                                        Main Document    Page 39 of 47


            1   Logistic Solutions
                Pandata Corp.
            2   UPS FREIGHT
            3   Gregory Lieber
                T-Mobile
            4   Bryan Rassbach
                DME Delivers, LLC
            5   Echo Global Logistics, Inc
                Joel Mills
            6   ADP, LLC
            7   BLUE SHIELD OF CALIFORNIA
                Cogency Global INC.
            8   Ryan Ousley
                Andrew R Tuch
            9   Say Cargo Express
                Dean Carlson
           10   Karon Rutsch
           11   Nuebis, LLC
�
p..             Regina Gonzales
�
           12   Village of Schaumburg
z
                Rita Weber
da •
...I:;
           13   WageWorks, Inc .
:r: ..
"' <            Ronald Smith
N�
0 z        14   Southern California Shredding, Inc.
z< �0
 .... ,:        Jeffery S. Hill
"'<
 ;.
           15
                Jonathan Koorsen
           16   Daniel Edward Smith Jr.
p..             AmeriGas
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                          30
                DOCS_LA:335013.2
       Case 8:20-bk-11507-ES        Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                     Desc
                                     Main Document    Page 40 of 47


        1                                                 EXH1BIT2
        2                                                (Disclosures)
        3   Potential Parties-in-Interest or their affiliates for whom Stapleton Group or its affiliates has provided
            or is currently providing services in matters unrelated to these chapter 11 cases or with whom such
        4   parties have other relationships, including banking relationships.
        5
            Pachulski Stang Ziehl & Jones LLP
        6   Steptoe & Johnson LLP
            Imperial Capital
        7   Grant Thornton International Ltd.
            Omni Management Group, Inc.
        8
        9
       10
       11
..-l


"'z    12
..-l




       13
"'
       14
z
"'     15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                               31
            DOCS_LA:335013.2
          Case 8:20-bk-11507-ES   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18   Desc
                                   Main Document    Page 41 of 47


           1                                     EXHIBITC

           2                                  (Proposed Order)

           3
           4
           5
           6
           7
           8
           9
          10
          11
...:I
...:I

 z
          12
&a �
...,j
          13
:i: �
"1<
N5
"' z      14
z< "o
 ... i:
en<
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                     32
               DOCS_LA:335013.2
     Case 8:20-bk-11507-ES               Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                              Desc
                                          Main Document    Page 42 of 47


          Ira D. Kharasch (CA Bar No. 109084)
          John W. Lucas (CA Bar No. 271038)
      2   Jason H. Rosell (CA Bar No. 269126)
          Victoria A. Newmark (CA Bar No. 183581)
      3   PACHULSKI TANG ZrEHL & JONES LLP
          10100 Santa Monica Blvd., 13th Floor
      4   Los Angeles, California 90067
          Telephone: (310) 277-6910
      5   Facsimile: (310) 201-0760
          E-mai1: ikharasch@pszjlaw .com
      6            j lucas@pszj law.com
                   jrosell@pszjlaw.com
      7            vnewmark@pszj law.com
      8   Counsel to Debtors and Debtors in Possession
      9                                     UNITED STATES BANKRUPTCY COURT

     10                                      CENTRAL DISTRICT OF CALIFORNIA

     11                                                  SANTA ANA DIVISION

"'   12   In re:                                                             Case No. 8:20-bk-11507-ES
dd   13   HYTERA COMMUNICATIONS                                              Chapter 11
          AMERICA (WEST), INC., et al.,
     14                                                                      Jointly Administered With Case Nos.:
                                     Debtors and Debtors-in                  8:20-BK-11508-ES and 8:20-BK-11509-ES
     15                              Possession.
     16   Affects:                                                           ORDER PURSUANT TO 11 U.S.C. § 363
                                                                             APPROVING THE ENGAGEMENT
     17                                                                      CONTRACT OF DAVID STAPLETON
          � All Debtors
                                                                             AS CHIEF RESTRUCTURING
     18
          0      HYTERA COMMUNICATIONS                                       OFFICER OF THE DEBTORS AND
                                                                             STAPLETON GROUP TO ASSIST THE
     19          AMERICA (WEST), INC., ONLY                                  CRO
     20   0      HYTERA AMERICA INCORPORATED,                                [No Hearing Required Unless Requested Per
                 ONLY                                                        L.B.R. 2014-l(b)]
     21
     22   0      HYT NORTH AMERICA INC., ONLY

     23
                     Upon the Application (the "Application")3 of the above-captioned debtors and debtors in
     24
          possession (the "Debtors") for entry of an order approving the letter agreement (the "Engagement
     25
          Contract") dated January 12, 2021, by and between the Debtors and Stapleton Group ("SG"); and
     26
          upon consideration of the Stapleton Declaration; and due and proper notice of the Application
     27
          having been given under the circumstances; and the Court being satisfied based on the
     28
          3
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
                                                                       33
          DOCS_LA:335013.2
        Case 8:20-bk-11507-ES            Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                    Desc
                                          Main Document    Page 43 of 47


             representations made in the Application and the Stapleton Declaration that neither SG, nor Mr.

         2   Stapleton represents an interest adverse to the Debtors' estates with respect to the matters upon

         3   which they are to be engaged, and that their employment is necessary and would be in the best

         4   interests of the Debtors' estates, and after due deliberation and sufficient cause appearing therefor,

         5           IT IS HEREBY ORDERED that:

         6           l.         The Application is GRANTED.

         7           2.         The Debtors are authorized, nunc pro tune to the Engagement Date, to (i) employ and

         8   retain Stapleton Group ("SG") on the terms set forth in the Engagement Contract, subject to the

         9   following terms, which apply notwithstanding anything in the Application or any exhibit(s) related

        10   thereto to the contrary; (ii) designate David Stapleton as Chief Restructuring Officer ("CRO") of the

        11   Debtors; and (iii) appoint Mr. Stapleton as sole director of HYT North America, Inc. ("HYT").
....l
....l
"'      12           3.         All compensation and reimbursement due to, and other rights of the CRO and SG
z

        13   under the Engagement Contract shall be treated and allowed (subject to the compensation review

        14   procedures identified in this Order) pursuant to I l U.S.C. 363 and shall be paid in accordance with
z
        15   the Engagement Contract.
"'
        16           4.         The CRO and SG shall not act in any other capacity (for example, and without

        17   limitation, as a financial advisor, claims agent/claims administrator or investor/acquirer) in

        18   connection with the above-captioned cases.

        19           5.         In the event the Debtors seek to have SG personnel assume additional or different

        20   executive positions that the positions disclosed in the Application, to modify materially the functions

        21   of the persons engaged, or to materially change the terms of the engagement by either (i) modifying

        22   the functions of personnel, (ii) adding new personnel, or (iii) altering or expanding the scope of the

        23   engagement, a motion to modify the retention shall be filed.

        24           6.         Except for the appointment of Mr. Stapleton to the board of HYT as set forth herein,

        25   no principal, employee or independent contractor of SG shall serve as a director of the above­

        26   captioned Debtors during the pendency of these cases.

        27           7.         SG shall file with the Court, with copies to the United States Trustee and all official

        28   committees, a report of staffing on the engagement for the previous month. Such report shall include

                                                                   34
             DOCS_LA:335013.2
      Case 8:20-bk-11507-ES            Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                   Desc
                                        Main Document    Page 44 of 47


           the names and functions filled of the individuals assigned. All staffing shall be subject to review by

       2   the Court pursuant to 11 U.S.C. 328, whether or not an objection is filed.

       3           8.         SG shall file with the Court (and serve copies on the United States Trustee and the

       4   official committee of unsecured creditors contemporaneously with such filing) reports of

       5   compensation earned and expenses incurred on at least a monthly basis. Such reports shall contain

       6   summary charts which describe services provided, identify the compensation earned by each

       7   executive officer and staff employee, and itemize the expenses incurred. Time records for the CRO

       8   and all Additional Personnel (i) be appended to the reports, (ii) contain detailed time entries

       9   describing the task(s) performed, and (iii) be organized by project category. When personnel are

      10   providing services at an hourly rate, such personnel shall record their time entries in increments no

      11   greater than one-half hour (.5). All compensation shall be subject to review by the Court whether or
"'    12   not an objection is filed. The first monthly report will be submitted fifteen (15) days from the end of
z

..J
      13   the first calendar month after the Engagement Date and will cover the period to and including the

      14   last day of the first month after the Engagement Date. This procedure will continue at monthly
z
      15   intervals thereafter.
"'
..J

      16           9.         The Debtors are permitted to indemnify those persons serving as corporate officers

      17   pursuant to the Application on the same terms as provided to the Debtors' other officers and

      18   directors under the corporate bylaws and applicable state law.

      19           10.        For a period of three (3) years after the conclusion of the engagement, neither SG nor

      20   any of its affiliates shall make any investments in the Debtors or the Reorganized Debtors.

      21           11.        SG shall disclose any and all facts that may have a bearing on whether the firm, its

      22   affiliates, and/or any individuals working on the engagement hold or represent any interest adverse

      23   to the Debtors, their creditors, or other parties in interest. The obligation to disclose identified in this

      24   subparagraph is a continuing obligation.

      25           12.        The terms of this Order shall be immediately effective and enforceable upon its entry.

      26           13.        The Court shall retain jurisdiction to hear and determine all matters arising from or

      27   related to the implementation of this Order.

      28                                                    ###

                                                                 35
           DOCS_LA:335013.2
             Case 8:20-bk-11507-ES                   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                      Desc
                                                      PROOF
                                                      Main  OF SERVICE OF
                                                           Document       DOCUMENT
                                                                       Page 45 of 47
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067


 A true and correct copy of the document entitled:

 NOTICE OF DEBTORS' APPLICATION FOR AN ORDER PURSUANT TO 11 U.S.C. § 363 APPROVING THE ENGAGEMENT
 CONTRACT OF DAVID STAPLETON AS CHIEF RESTRUCTURING OFFICER OF THE DEBTORS AND STAPLETON
 GROUP TO ASSIST THE CRO AND RELATED RELIEF was served in the manner stated below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 1/13/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                           Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL:
 On (date), 1/31/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
 postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 completed no later than 24 hours after the document is filed.


                                                                                       X Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                           Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/13/2021                                Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                    Printed Name                                               Signature
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
 DOCS_LA:329989.2 38393/002
            Case 8:20-bk-11507-ES                   Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18                                      Desc
                                                     Main Document    Page 46 of 47

1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Karol K Denniston karol.denniston@squirepb.com,
         travis.mcroberts@squirepb.com;sarah.conley@squirepb.com;karol-k-denniston-9025@ecf.pacerpro.com
        Michael J Hauser michael.hauser@usdoj.gov
        John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
        Mark E McKane mark.mckane@kirkland.com, mmckane@kirkland.com;alevin@kirkland.com;lydia-yale-
         8751@ecf.pacerpro.com
        Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
        David L. Neale dln@lnbyb.com
        Victoria Newmark vnewmark@pszjlaw.com
        Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
        Jason H Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
        Jeffrey Snyder eservice@bilzin.com, eservice@bilzin.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Michael J. Weiland mweiland@wgllp.com,
         kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

2.       SERVED BY UNITED STATES MAIL

See attached service list.




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:329989.2 38393/002
             Case 8:20-bk-11507-ES      Doc 395 Filed 01/13/21 Entered 01/13/21 11:42:18      Desc
                                         Main Document    Page 47 of 47

In re Hytera Communications
America (West), Inc., et al.
Chapter 11 Case No.: 20-11507, et al.
Master Mailing List


Office of the U.S. Trustee – SA
Frank Cadigan
Michael J. Hauser
Office of the United States Trustee
411 West Fourth Street, Suite 7160
Santa Ana, CA 92701


No Secured Creditors




Request for Special Notice Pursuant     Mark McKane, P.C.                Michael De Vries
to 2002                                 Adam R. Alper                    Christopher Lawless
                                        Brandon H. Brown                 KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS LLP             555 South Flower Street
                                        555 California Street            Los Angeles, CA 90071
                                        San Francisco, CA 94104

Chad J. Husnick                         Karol K. Denniston               Christopher J. Giaimo, Esq.
KIRKLAND & ELLIS LLP                    Squire Patton Boggs (US) LLP     Squire Patton Boggs (US) LLP
300 North LaSalle                       275 Battery Street, Suite 2600   2550 M Street, NW
Chicago, IL 60654                       San Francisco, CA 94111          Washington, DC 20037




DOCS_LA:329791.5 38393/001
